Citation Nr: 1630167	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for internal derangement of the right knee with degenerative changes (previously rated as internal derangement of the right knee), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes.  

3.  Entitlement to service connection for bilateral foot fungus.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a vision impairment.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1953 to September 1957. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeals regarding entitlement to a higher rating for internal derangement of the right knee with degenerative changes, and service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes, right shoulder condition, vision impairment, bilateral foot fungus, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating for internal derangement of the right knee under Diagnostic Code (DC) 5257 for more than 20 years when the RO changed the DC under which he was rated to DC 5099-5010.

2.  The termination of the 10 percent rating for internal derangement of the right knee under DC 5257 was not proper.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for internal derangement of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).

In a June 1961 rating decision, the Veteran was granted a 10 percent rating for internal derangement of the right knee under DC 5257 for recurrent subluxation or lateral instability.  In a March 2007 rating decision, the RO continued the 10 percent rating but recoded the right knee injury from DC 5257 to DC 5099-5010 based on limitation of motion.

The facts in this case are similar to those considered by the United States Court of Appeals for Veterans Claims (Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case, the veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261, and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.

In the instant appeal, as noted above, the 10 percent rating under DC 5257 was in effect for more than 20 years when it was discontinued.  Under 38 C.F.R. § 3.951(b), as interpreted in Murray, the discontinuance was improper and the rating is restored.  This action does not impact the separate rating based on limitation of motion, as both are permissible where supported by the evidence.  See VAOPGCPREC No. 23-97 (1997), 62 Fed. Reg. 63, 604 (1997).


ORDER

Restoration of a 10 percent rating for internal derangement of the right knee under DC 5257 is granted.


REMAND

At the Board hearing, the Veteran testified that his right knee disability has worsened since his September 2015 VA examination.  He stated that he has instability and falls in his house due to his leg giving out from under him.  His wife testified that she has witnessed him falling.

In light of the Veteran reporting a worsening of his right knee disability, a VA medical examination is warranted on remand to assess the current severity of his right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Further, the record shows that the Veteran receives regular VA care for his right knee disability.  Records of his VA treatment, however, dated since October 2015, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the record evidence reflects that in February 1991, the Veteran was granted Social Security Administration (SSA) disability benefits secondary to chronic venous insufficiency.  However, it is unclear if his complete SSA records are associated with the claims folder.  VA must attempt to obtain his complete SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  On remand, the foregoing records must be associated with the claims file.

In a September 2012 rating decision, the Veteran was denied entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes.  The Veteran submitted a timely Notice of Disagreement (NOD) with the RO's September 2012 rating decision.  Additionally, a June 2015 rating decision denied entitlement to service connection for a right shoulder condition, vision impairment, bilateral foot fungus, and entitlement to a TDIU.  The Veteran submitted a timely NOD with the RO's June 2015 rating decision.  A Statement of the Case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes, right shoulder condition, vision impairment, bilateral foot fungus, and entitlement to a TDIU.  Because the November 2012 and October 2015 NODs placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right knee disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right knee disability, manifested by instability as well as pain and limitation of motion, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for an examination to determine the current severity of the Veteran's right knee disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should opine as to the Veteran's current level of functioning and the impact of his right knee disability on his daily activities and his ability to work.

In doing so, the examiner must range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee joint as well as his left knee joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

6.  Issue an SOC regarding entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes, right shoulder condition, vision impairment, bilateral foot fungus, and entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


